Citation Nr: 0300105	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated 
nucleus pulposus (HNP) with left C6 radiculopathy, to 
include as secondary to the service-connected dorsolumbar 
disability.

(The issue of entitlement to an increased disability 
evaluation for rhinosinusitis, currently evaluated as 0 
percent disabling, will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1988.

The issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
denied the benefit sought.

The Board notes that the veteran was scheduled for an RO 
hearing on December 10, 2001.  However, at the veteran's 
request, such hearing was postponed and re-scheduled for 
January 14, 2002.  Subsequently, in a December VA form 21-
4138 (Statement in Support of Claim), the veteran 
requested that the RO hearing be canceled.  As the record 
does not contain further indication that the veteran has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing withdrawn.  See 38 
C.F.R. §§ 20.700-20.704 (2002).

Additionally, the Board notes that, via an October 2001 VA 
form 9, the veteran perfected his appeal with respect to 
the issue of service connection for unulo palato plastia.  
However, in a January 2002 VA form 21-4138 (Statement in 
Support of Claim), he indicated that he desired to 
withdraw his appeal with respect to this issue.  As such, 
the issue of entitlement to service connection for unulo 
palato plastia has been withdrawn, and is no longer before 
the Board for appellate review.  See 38 C.F.R. § 20.204 
(2002).  Furthermore, via a May 1998 VA form 9, the 
veteran perfected his appeal with respect to the issue of 
entitlement to an increased disability evaluation in 
excess of 40 percent for a dorsolumbar disability.  
However, during an RO hearing held in July 1998, the 
veteran agreed with the hearing officer that he was only 
seeking entitlement to a 60 percent rating for his 
disability, and that if such award was granted by VA, his 
appeal would terminate.  As the veteran was assigned a 60 
percent disability evaluation for his dorsolumbar 
disability in a July 2000 Hearing Office's decision, such 
award constitutes a full grant of the specific benefit 
sought by the veteran.  Therefore, the claim for an 
increased rating is as well no longer before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).    

Lastly, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of entitlement to an increased 
disability evaluation for rhinosinusitis, currently 
evaluated as 0 percent disabling.  When the Board 
completes the required development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated 
nucleus pulposus (HNP) with left C6 radiculopathy was 
manifested during service, or that is causally or 
etiologically related to service.

3.  The evidence does not show that a cervical spine 
disorder characterized as C5-C6 and C6-C7 HNP with left C6 
radiculopathy is proximately due to or the result of the 
service-connected dorsolumbar disability.


CONCLUSION OF LAW

A cervical spine disorder characterized as C5-C6 and C6-C7 
HNP with left C6 radiculopathy was not incurred in or 
aggravated during active service, nor is it proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to establish his entitlement to service connection 
for a cervical spine disorder via an April 2001 RO letter, 
the August 2001 rating decision, the November 2001 
statement of the case, and the January 2002 and July 2002 
supplemental statements of the case.  Specifically, the 
appellant has been informed of the need to provide 
evidence showing that the claimed cervical spine disorder 
was manifested during service, is proximately due to or 
the result of a service connected disability, or is 
otherwise causally or etiologically related to service.  
Furthermore, via the July 2002 supplemental statement of 
the case, the veteran was informed of the new laws and 
regulations enacted pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all available service 
medical records have been obtained.  Pursuant to April 
2001 RO letters, the RO informed the veteran of the VA's 
duty to assist him in obtaining relevant evidence 
supporting his claim provided that the appropriate 
information was submitted.  As well, the RO informed the 
veteran that it was in the process of obtaining the 
veteran's treatment records from the Mayaguez VA Clinic 
and that he would be scheduled for a VA examination.  
Additionally, he was given additional time and the 
opportunity to present additional evidence and/or 
arguments to the Board, if he so desired, per an October 
2002 RO letter.  No additional unobtained evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified.  
Lastly, the veteran was given the opportunity to present 
testimony at an RO hearing, but he has declined such 
opportunity, as discussed above.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).       

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

In this case, the veteran contends that he currently 
suffers from a cervical spine disorder characterized as 
C5-C6 and C6-C7 HNP with left C6 radiculopathy which is 
related to the service-connected dorsolumbar disability.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  In addition, a disability which 
is proximately due to or results from another disease or 
injury for which service connection has been granted, 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of 
its date, shows that the appellant had a chronic condition 
in service, or during an applicable presumption period, 
and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.

The relevant evidence includes the veteran's service 
medical records including January 1986 notations showing 
the veteran complained of neck pain after doing push-ups 
and was diagnosed with muscle strain of the right cervical 
spine.  As well, the records include June 1986 notations 
indicating that the veteran complained of "C/D tension 
with pain on movement . . ." and had local tenderness and 
spasm at the C-5/T-3 level.  The veteran was diagnosed 
with acute somatic dysfunction at the "C/D junction."  The 
service records also include various notations indicating 
that the veteran was treated for spinal strain problems 
following a slip and fall injury in August 1987.  

The evidence also includes copious medical records from 
the Mayaguez and San Juan VA Medical Centers dated from 
1992 to 2002 describing the treatment the veteran has 
received for his spinal problems.  Specifically, the Board 
notes that September 1992 notations indicate the veteran 
complained of low back, neck and upper back pain at least 
during four separate visits/examinations that month.  As 
well, the records includes several medical notations made 
during the 1990s indicating the veteran continued to 
complain of cervical spine pain, including but not limited 
to notations made in October 1992, April 1993, October 
1993, December 1994, August 1996, February 1997, and July 
1998.  Lastly, the Board notes that the VA medical records 
also include a December 1999 radiology report showing the 
veteran was diagnosed with straightening of the cervical 
lordosis most likely secondary to muscle spasm, 
degenerative disc disease from C4 to C7, and diffused 
osteopenia. 

In June 1992 the veteran was examined by VA, and at that 
time he was noted to complain of pain radiating from the 
lower back to the mid back, and was diagnosed with dorsal 
lumbar paravertebral myositis.  In May 1994, the veteran 
was again examined by VA, and at that time his diagnosis 
was cervico-dorso-lumbosacral paravertebral myositis.  

An April 2000 Magnetic Resonance Imaging (MRI) report from 
a private physician,  Romero-Perez, M.D., reveals a 
diagnosis of mild disc protrusion at C5-6 and C6-7.

In support of his claim, the veteran submitted a March 
2002 statement from M. Martinez, M.D., indicating that Dr. 
Martinez was certifying that the veteran had C5-C6 and C6-
C7 HNP secondary to a lesion received during active duty. 

In May 2001, the veteran was examined by VA and at that 
time he was diagnosed with left C6 radiculopathy per 
electromyography (EMG) testing in February 2000, and mild 
disk protrusion (HNP at the C5-6 and C6-7 levels).  The 
same examiner issued an additional medical report in 
August 2001 which indicates that the cervical and lumbar 
spines are two different physical anatomical locations, 
supplied by different nerves and with different bony 
structures.  The examiner further indicated that the 
veteran's HNP at C5-7 were not caused or aggravated by the 
service-connected dorsolumbar disability.

Additionally, the veteran was once again examined by VA in 
May 2002.  At this time, he reported that he was without 
any neck pain up until two years prior to the examination.  
The examiner reviewed the veteran's medical history and 
records, and noted that he had complained of neck pain 
after push-ups during service, and that he was diagnosed 
with muscle strain at that time.  As well, the examiner 
noted that the veteran underwent a cervical CT scan at the 
VA in 1993 which resulted in a normal study.  However, an 
MRI dated 15 years after the veteran's discharge from 
service and 8 years after the normal CT scan showed HNP.  
It was the examiner's conclusion that he did not believe 
that the veteran's findings of cervical strain while he 
was in the military service and the current findings in 
the MRI (noting HNP) were related in any way.  As well the 
examiner concluded that the HNP and in-service 
symptomatology were not related to the service-connected 
lumbar condition. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After carefully 
reviewing the evidence and statements made in support of 
the veteran's claim, the Board finds that the 
preponderance of the evidence is against an award of 
service connection for a cervical spine disorder.  The 
Board finds that the March 2002 statement from Dr. 
Martinez certifying that the veteran's C5-7 HNP were 
secondary to a service lesion is, to say the least, 
conclusory.  Dr. Martinez' statement fails to include the 
rationale upon which he based his medical findings, as 
well as to indicate whether the veteran's medical history 
and records were reviewed and taken into consideration in 
arriving at his conclusion.  On the other hand, the 2001 
and 2002 VA examination reports more thoroughly discussed 
the medical evidence considered by the examiners, and 
specifically point to discrepancies in the medical 
evidence (i.e. such as a normal CT scan in May 1993 versus 
the MRI in May 2000 showing HNP) leading to a conclusion 
that there is no relationship between the current cervical 
disorder and the service-connected low back disability 
and/or service symptomatology.

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's cervical 
spine disorder was incurred in service, that it is 
included in the list of presumptive diseases and became 
manifest within the required presumptive period, that it 
is proximately due to or the result of the service 
connected dorsolumbar disability, and/or that it is 
otherwise related to the veteran's service.  For the 
foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claim, and thus, the claim must be denied.

Despite the contentions by the veteran that his cervical 
spine disorder is related to his service-connected spine 
disability and/or to his active service, the law is clear 
that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence 
on these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  As such, the veteran's assertions cannot be given 
equal weight to that given by the Board to the private and 
VA medical statements/reports discussed above. 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt 
rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  When the evidence is in relative equipoise, 
the reasonable doubt rule must be applied to the claim, 
and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In 
this case, after reviewing the evidence of record and for 
the reasons discussed above, the Board finds that the 
evidence is not in relative equipoise, and thus, the 
benefit of the doubt rule is not for application in this 
case.


ORDER

A cervical spine disorder characterized as C5-C6 and C6-C7 
HNP with left C6 radiculopathy, to include as secondary to 
the service-connected dorsolumbar disability, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

